William Tucker Dean, J.
Defendant Michael Marshall was arrested in the early hours of the morning on October 4, 1963. *771The warrant was signed by the County Court under an information verified before the County Court, which was accompanied by a statement, also verified before the County Court, by an investigator in the office of the District Attorney and a statement from the defendant, taken before a notary public. Arraignment occurred at an early hour before this court on the day of arrest, and an adjournment was ordered so that the defendant could obtain counsel. At an adjourned meeting of this court counsel for the defendant moved to dismiss the information on the ground that this court lacked jurisdiction, since the information had been laid before the County Court. After argument on this motion the court rules that although the laying of an information before the County Court would appear to be irregular and does not seem to be provided by the Code of Criminal Procedure, nevertheless no authority has been cited to this court which would state that such an irregularity destroys the initial jurisdiction of this court over a crime alleged to have been committed within the Village of Cayuga Heights. The motion is therefore denied.
Counsel for the defendant moved to dismiss the information on the ground that the information was fatally defective in that while alleging commission of the crime of burglary in the third degree, the papers offered as supporting depositions consisted merely of a statement by an investigator that the defendants as a group, comprising this defendant and two other defendants in other cases, had told the investigator that they had broken and entered the home in question. This statement had been verified before the County Court and not this court, and the statement offered by the defendant merely stated that he sat in a car outside of the home in question while the other two defendants had entered the home and removed liquor and had taken it away in the car. While this admission might indicate that the defendant may have been guilty of several crimes, it failed to show that the defendant had been guilty of the crime of burglary, which would require a breaking and entering of the premises. The motion to dismiss the information is, therefore, granted.
No explanation has been submitted to this court as to why the information and supporting depositions were not submitted to this court for verification as is the usual procedure. This court remained available throughout the night of October 3-4 but no effort was made to reach it. No explanation has been submitted as to why the arrest of the defendant occurred at an early hour of the morning in the case of a permanent local resident under the age of 21 years, living with his family.